Citation Nr: 1523934	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to January 14, 2010, and in excess of 10 percent prior to September 17, 2010, for circadian rhythm sleep disorder (CRSD), and in excess of 50 percent from September 17, 2010, for CRSD with post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle osteoarthritis, status-post avulsion fracture (hereinafter "right ankle disability"), prior to August 5, 2011, and from October 1, 2011.

3.  Entitlement to an initial compensable evaluation for a right ankle scar.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1981 and from March 2008 to April 2009, with additional periods of service with the Utah Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a right ankle avulsion fracture and assigned a 10 percent evaluation effective September 17, 2010; and granted an increased evaluation of 10 percent effective January 14, 2010, and an increased evaluation of 30 percent effective September 17, 2010 for CRSD and PTSD.  

The March 2011 Rating Decision also granted service connection for PTSD, but the RO re-characterized the issue as an increased evaluation for CRSD and PTSD and assigned higher evaluations, collectively, under the rating criteria for mental disorders. 

During the pendency of the appeal, a March 2013 Decision Review Officer (DRO) decision assigning an increased evaluation of 50 percent for CRSD and PTSD effective September 17, 2010, the date of the increased rating claim.  The DRO also assigned a temporary total evaluation of 100 percent for the Veteran's right ankle disability due to his arthroscopic surgery and at least 1 month of convalescence effective from August 5, 2011, to September 30, 2011.  From October 1, 2011, the DRO assigned a 10 percent evaluation for the Veteran's right ankle disability.  

Additionally, although not previously claimed by the Veteran, the DRO in March 2013 granted service connection for a right ankle scar due to the surgery and assigned a noncompensable evaluation, effective August 5, 2011.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 Substantive Appeal received in April 2013, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  However, a subsequent June 2013 letter from the Veteran's representative indicated that a decision be made on the record without an in-person hearing.  In May 2014, the Board requested clarification of the Veteran's request for a Board hearing.  In June 2014, the Veteran's representative submitted a statement that the Veteran did not wish to appear at a hearing.  

In a VA Form 9 Substantive Appeal received in March 2015, the Veteran's representative requested a Travel Board hearing.  Attached to the Substantive Appeal was a letter from the Veteran's representative, also dated in March 2015, which stated that the appeal was in connection with a Statement of the Case (SOC) issued in February 2015 (which denied entitlement to a compensable rating for a right ankle scar) and an SSOC also issued in February 2015 (which denied (1) entitlement to an initial compensable evaluation prior to January 14, 2010, and in excess of 10 percent prior to September 17, 2010, for CSRD, and in excess of 50 percent from September 17, 2010, for CRSD with PTSD and (2) entitlement to a rating in excess of 10 percent for a right ankle disability prior to August 5, 2011, and from October 1, 2011).  

In light of the request for a Travel Board hearing in March 2015, the RO should  schedule the requested hearing.  See 38 C.F.R. § 20.700 (2014). 

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  Send notice of the scheduled hearing to the Veteran and his representative, if any, in accordance with 38 C.F.R. § 20.704(b) (2014), a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




